 Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 1 of 14

                                                                                                             10/8/2019 4:34 PM
                                                                                  Marilyn Burgess - Disk id Clerk Harris County
                                                                                                       Envelope No. 37490570
                              2019-74102 / Court: 295                                                         By: Nelson Cuero
                                                                                                      Filed: 10/8/2019 4:34 PM

                                  CAUSE NO.,

SHIRLEY PRICE,                                                            IN THE DISTRICT COURT
      Plaintiff,

V.                                                                              JUDICIAL DISTRICT



PALOMAR SPECIALTY INSURANCE
COMPANY,
  ' Defendant.                                                            HARRIS COUNTY, TEXAS

               PLAINTIFF'S ORIGINAL PETITION & REQUEST FOR DISCLOSURE

          Plaintiff, Shirley Price, files this original petition against defendant, Palomar Specialty

Insurance Company (hereinafter referred to as "Palomar"), and alleges as follows:

                                     A. DISCOVERY CONTROL PLAN

     1.      Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil Procedure

190.4 and affirmatively pleads that this suit is not governed by the expedited actions process in

Texas lute of. Civil Procedure 169 because plaintiff seeks monetary relief over $100,000.

                                                 B. RELIEF

     2.      Plaintiff Seeks monetary relief over $200,000 but not more than $1,000,000. TEX. R. CIV.

P. 47(c)(4).

                                                C. PARTIES

     3'      Plaintiff, Shirley Price, is an individual, a resident of Harris County.

     4.      Defendant, Palomar Specialty Insurance Company, is a domestic insurance carrier,

incorporated and engaging in the business of insurance in the State of Texas, and may be served

with process by serving its registered agent, C T Corporation System, 1999 Bryan Street, Suite

900, Dallas, Texas 75201.



                                                                                               Page 1 of 1.4
                                             EXHIBIT 2
 Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 2 of 14




                                         D. JURISDICTION

   5.    This Court has jurisdiction over this case in that the amount in controversy exceeds the

minimum jurisdictional limits of this Court.

                                             E. VENUE

   6.    Venue is mandatory and proper in Jefferson County, Texas, because all or a substantial

part of the events giving rise to the lawsuit occurred in this county (see Tex. Civ. Prac. tit Rem.

Code § 15.002).

                                   F. CONDITIONS PRECEDENT

    7.   AU conditions precedent to recovery have been performed, waived, or have

occurred. Pursuant to TEXAS INSURANCE CODE § 542A.003(d)(1), if the claimant has a reasonable

basis for believing that there is insufficient time to give the required presuit notice before the

limitations period will expire, then a presuit notice is impracticable and therefore not required.

Claimant believes that claimant has insufficient time to give the statutorily required presuit

notice before the applicable limitations period expires and therefore has filed suit prior to' the

expiration of sixty (60) days from Palomar's receipt of the presuit notice.

                                             G. FACTS

   8.    Plaintiff is the owner of a homeowner insurance policy, policy number 1'IC000009618-

1, issued by the defendant (hereinafter referred to as the "policy").

   9.    Plaintiff owns the insured property that is specifically located at 2806 Isabella St.,

Houston, Texas 77004 (hereinafter referred to as the "property").

   10.   Defendant or its agent sold the policy, insuring the property, to plaintiff.




                                                                                        Page 2 of 14
 Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 3 of 14
                                             :•




   11.    On or about August 27, 2017, plaintiff's property sustained windstorm damage.

Plaintiff submitted a claim to Palomar against the policy for damage caused to the property as a

result of the wind. Plaintiff asked Palomar to cover the cost of repairs to the property pursuant

to the policy and any other available coverages under the policy. Palomar assigned claim

number PSI-98687 to plaintiff's claim.

   12.    On or about September 10, 201.7, Eric Bishop ("Bishop"), on behalf of Palomar,

inspected the property in question. The storm caused significant damage to the roofs of the

dwelling and guest house, including pitting, tearing and loss of granules to the shingles. Wind

damage uplifted and removed shingles, which would not allow the shingles to reseal to prevent

water intrusion. The wind lifted and loosened. the nails that previously fastened the shingles to

the sheathing.    Water penetrated the newly created openings and damaged the plywood

sheathing.

   13.    Bishop's unreasonable investigation of the claim included a failure to comply with

Palomar's policies and procedures concerning roof inspections and when to replace or repair a

roof. The roofs required full replacement under Palomar's policies and procedures including

repairs to the roof jacks, drip edges, and other structural parts of the roofs. Bishop performed

an unreasonable investigation by failing to document all of the damage to the roofs. Bishop did

not conduct a thorough roof inspection and did not allow for the cost to remove and replace the

roofs. As a result of Bishop's unreasonable and brief investigation, the insured was wrongly

denied the full cost to replace the roofs.

   1.4.   The storm additionally caused extensive damage to the exterior of the guest house.

Specifically, it caused damage to the siding. Bishop did not conduct a thorough exterior



                                                                                      Page 3 of 14
     Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 4 of 14




   inspection and failed to allocate any cost to the repair of this exterior item. As a result of

   Bishop's unreasonable exterior investigation, the insured was wrongly denied the full-cost to

   repair all of the exterior damage.

       15.   Bishop performed an insufficient and unreasonable interior investigation of the

   property. Water intrusion from the roof caused extensive damage to the walls, insulation and

   ceilings-of the bedroom and guest house. The extensive damage to the interior of the property

   called for the drywalls to be sealed, hung, taped, and floated, removal and replacement of

   insulation, repair to the texture, painting, wood floor replacement, and content removal. Bishop

   did not conduct a thorough interior inspection and did not make sufficient allowances for

   interior damages. As a result of Bishop's unreasonable investigation, the insured was wrongly

   denied the full cost to repair all of the interior damage.

       16.   Bishop failed to document any damage to the dwelling and guest house roofs. As a

   result, Bishop missed significant interior damages to the insured's home. Bishop conducted an

   insufficient inspection and prematurely closed the insured's claim.        At the time of the

   investigation, premature closing of claims was part of a pattern and practice of claims handling

   by Palomar.

       17.   Palomar failed to properly adjust the claim and Palomar has denied at least a portion

   of the claim without an adequate investigation, even though the policy provided coverage for

" • losses such as those suffered by the insured. Furthermore, Palomar underpaid. portions of the

   insured's claims by not providing full coverage for the damages sustained by the insured, as

    well as under-scoping the damages during its investigation.




                                                                                        Page 4 of 14
 Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 5 of 14




   18.   To date, Palomar continues to delay in the payment for the damages to the property.

As such, the insured's claim(s) still remain unpaid and the insured still has not been able to

properly repair the property.

   19.    Palomar employs a system that, when properly operated, ensures a prompt, fair and

efficient delivery of Palomar's promise to pay. Palomar's claims system consists of, in part, the

fol lowing: .

         a.     Claims adjusting policies and procedures;

         b.     Claims handling procedures and materials and claim files to track customer

         claims;

         c.     Claim files containing documentation relating to:

                (1)    the investigation of Insured's claim;

                (2)    the evaluation of coverage, liability and damages;

                (3)    negotiation or alternative dispute resolution (A DR) to achieve settlement;

                and

                (4)    litigation management.

         d.     Claims underwriting procedures, files and reports that relate to:

                (1)    the condition of the risk at the time of underwriting and during the

                investigation of the claim;

                (2)    information     provided     by    Palomar's    claims    representatives     to

                underwriting department about the condition of the risk;

                (3)    information related to Palomar's establishment of "loss reserves," or

                funds set aside to pay losses such as the loss at issue in this lawsuit;



                                                                                           Page 5 of 14
 Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 6 of 14




              (4)       loss control measures instituted by Palomar's underwriting department

              to identify corrective measures created to prevent or mitigate losses on this risk;

              and

              (5)       on-site inspections conducted by Palomar's loss control personnel to

              provide underwriters with a thorough assessment of the risk.

         e.   Personnel files and procedures relating to the qualifications, training and

         supervision of its employees; and

         1.   Palomar's relationships with and procedures created to supervise third-party

         adjusters that it allows to handle its customers' claims.

   20.   Palomar failed to follow applicable claim adjusting policies and procedures, including

its own claim adjusting policies and procedures, while handling the insureds' claim.

   21.   In addition, Palomar. failed to properly assess the condition of the risk during the

underwriting process and during the policy period and Palomar failed to establish a loss

reserve that was commensurate with the risk and possible extent of the loss. Palomar's

improper underwriting actions negatively impacted the amount of funds available for a fair

payment of Insureds' claim and provided Palomar with a motive to underpay and/or wrongly

deny Insureds' claim.

   22.   Palomar failed to properly qualify, train and supervise its employees and agents to

whom Palomar entrusted the handling of various portions of insureds' claim: The identity of

these agents and employees include, but are not limited to Eric Bishop.

   23.   Palomar, its agents and employees failed to follow procedures and properly execute

their duties as promulgated in Palomar's system of administering and handling the insureds'



                                                                                       Page 6 of 14
 Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 7 of 14




claim. Palomar's actions, as detailed in the facts of this petition and the allegations set forth

below, caused a system failure that resulted in Palomar's violation of the Texas Insurance Code,

Texas Deceptive Trade Practices Act, as well as the violation of a host of Texas common law

principles of law. These violations resulted in Palomar's denial to Insureds of the full protection

and benefits of these laws and the policy benefits to which Insureds were entitled.

                                      H. COUNT 1 - BAD FAITH

   24.   Plaintiff is an insured under an insurance contract issued by Palomar, which gave rise

to a duty of good faith and fair dealing.

   25.   Defendant breached the duty by denying and delaying payment of a covered claim

when defendant knew or should have known its liability under the policy was reasonably clear.

   26.   Following its initial inspection conducted on September 2017, Palomar possessed all

information necessary to enable it to make a fair coverage and payment determination on

plaintiff's claim.      In addition, following its initial inspection, Palomar failed to provide

coverage for all of the covered damage, including the damage that Bishop discovered during his

second inspection and the damage that plaintiff's inspector discovered during his inspection.

Although Palomar designed its claims investigation system in a manner that would. ensure

timely claim payments, reasonable property inspections, and thorough'property inspections,

Palomar failed to honor its obligation to perform a reasonable investigation and issue timely

payment to plaintiff.

   27.   in addition, Palomar thereafter refused to cover plaintiff's claim for statutory interest

and attorney fees, although Palomar knew or should have known its liability under the policy

was reasonably clear.



                                                                                       Pagc 7 of 14
   Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 8 of 14




     28.   Defendant's breach of duty proximately caused injury to plaintiff, which resulted in

  the following damages:

           a.   mental anguish damages; and

           b.    loss of policy benefits.

     29.   Exemplary damages.        Plaintiff suffered injury independent of the loss of policy

- benefits, and that injury resulted from defendant's gross negligence, malice, or actual fraud,
                                                              ._
 which entitles plaintiff to exemplary damages under. Texas Civil Practice Sr Remedies Code

 section 41.003(a).

                                 I. COUNT 2 - BREACH OF CONTRACT

     30.   In addition to other counts, Palomar breached its contract with plaintiff.

     31.   Plaintiff and defendant executed a valid and enforceable insurance contract. The

 contract stated that defendant would pay the replacement cost of all damage which occurred to

 plaintiff's property caused by a covered peril, and that plaintiff would pay insurance premiums

 and perform other obligations as outlined in the insurance policy.

     32.   Plaintiff fully performed plaintiff's contractual obligations.

     33.   Palomar breached the contract by refusing to pay the full amount of the cost to repair

 or replace the property. Palomar failed and refused to pay any of the proceeds of the policy,

 although due demand was made for proceeds to be paid in an amount sufficient to cover the

 damaged property and all conditions precedent to recovery upon the policy had been carried

 out and accomplished by plaintiff.

     34.   Plaintiff seeks u.nliquidated damages within the jurisdictional limits of this court.




                                                                                          Page 8 of 14
 Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 9 of 14




   35.    Attorney Fees. Plaintiff is entitled to recover reasonable attorney fees under Texas

Civil Practice & Remedies Code chapter 38 because this suit is for breach of a written contract.

Plaintiff retained counsel, who presented plaintiff's' claim to Palomar. Palomar did not tender

the amount owed within 30 days of when the claim was presented.

                         J. COM' 3 — DECEPTIVE INSURANCE PRACTICES

   36.    Defendant Palomar failed to explain to plaintiff the reasons for Palomar's offer of an

inadequate settlement.      Palomar failed to offer plaintiff adequate compensation without

adequate explanation of the basis in the policy for its decision to make less than full payment.

Furthermore, Palomar did not communicate that any future settlements or payments would he

forthcoming to pay for the entire losses covered under the policy, nor did they provide any

explanation for the failure to adequately settle plaintiff's claim.

   37.    Palomar failed to affirm or deny coverage of plaintiff's claim within a reasonable time.

Specifically, plaintiff did not receive timely indication of acceptance or rejection of the full and

entire claim in writing from Palomar.

    38.   Palomar refused to fully compensate plaintiff under the terms of the policy, even

though Palomar failed to conduct a reasonable investigation. Palomar performed an outcome-

oriented investigation of the plaintiff's claim which resulted in a biased, unfair and inadequate

evaluation of plaintiff's losses on the property.

    39.   Palomar failed to meet its obligations under the Texas Insurance Code regarding its

duties to timely acknowledge plaintiff's claim, begin an investigation of plaintiff's claim, and

request all information reasonably necessary to investigate plaintiff's claim within the

statutorily mandated time of receiving notice of plaintiff's claim.



                                                                                        .Page 9 of 14
Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 10 of 14




   40.      Palomar failed to accept or deny plaintiff's full and entire claim within the statutorily

mandated time of receiving all necessary information.               In addition, Palomar failed to

communicate with plaintiff to ensure that plaintiff understood the coverage denials pliiintiff

received.

   42.      Defendant's acts or practices violated:

            a.   Texas Insurance Code chapter 541, subchapter 13.

                 (1)     Misrepresenting to a claimant a material fact or policy provision

            relating to the coverage at issue. TEX. INS. CODE §541.060(a)(1).

                 (2)     Not attempting in good faith to bring about a prompt, fair, and. equitable

            settlement of a claim once the insurer's liability becomes reasonably clear. TEx. INS.

            CODE §541.060(a)(2)(A).

                 (3)     Not promptly giving a policyholder a reasonable explanation, based on

            the policy as it relates to the facts or applicable law, for the insurer's denial of a claim

            or for the offer of a compromise settlement of a claim. TEX. INS. CODE §541.060(a)(3).

                 (4)     Not affirming or denying coverage within a reasonable time. TEX. INS.

            CODE §541.060(a)(4)(A).

                 (5)     Refusing to pay a claim without conducting a reasonable investigation.

            TEx. INS. CODE §541.060(a)(7).

                 (6)     Making an untrue statement of material fact. TEx. INS. CODE §541.061(1).

                 (7)     Leaving out a material fact, so that other statements are rendered

            misleading. TEx. INS. CODE §541.061(2).

            b.   Texas Deceptive Trade Practices Act §17.46(b).



                                                                                          Page 10 of 14
Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 11 of 14




                (1)    Representing that an agreement confers or involves rights, remedies, or

          obligations that it does not, or that arc prohibited by law. TEx. BUS. Sr COM. CODE

         §17.46(b)(1.2).

          c.    Texas Insurance Code Chapter 541.151.

   43.    Defendants' acts and practices were a producing cause of injury to plaintiff which

resulted in.the.following damages:

          a.    actual damages; and

          b.    insurance policy proceeds.

   44.    Plaintiff seeks damages within the jurisdictional limits of this Court.

   45.    Additional damages. Defendants acted knowingly, which entitles plaintiff to recover

treble damages under Texas Insurance Code section 541.152(b).

   46.    Attorney fees. Plaintiff is entitled to recover reasonable and necessary attorney fees

under Texas Insurance Code section 541.152(a)(1).

                             K. COUNT 4 - LATE PAYMENT OF CLAIMS

   47.    Plaintiff is an insured under a contract for homeowner's insurance issued by

defendant.

   48.    Defendant Palomar is a corporation.

   49.    Plaintiff suffered a loss covered by the policy and gave proper notice to Palomar of

plaintiff's claim.

   50.    Palomar is liable for the claim and had a duty to pay the claim in a timely manner.

   51.    Palomar did not issue a payment to plaintiff.

   52.    Defendant. breached its duty to pay plaintiff's claim in a timely manner by not timely:



                                                                                    •   Page 1 1 of 14
 Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 12 of 14




            a.   acknowledging the claim;

            b.   investigating the claim;

         c.      requesting information about the claim; •

            d.   paying the claim after wrongfully rejecting it; and

         e.      paying the claim after accepting it.

  • 53. . .Palomar's breach of duty caused injury to plaintiff, whiCh resulted in the following

damages:

         a.      mental anguish damages;

         b.      policy proceeds;

         c.      prejudgment interest

   54.   Statutory damages. Plaintiff is entitled to recover actual damages in the amount of the

claim, and under Texas Insurance Code section 542.060(a), statutory damages of 18% of the

amount of the claim.

   55.      Attorney fees. Plaintiff is entitled to recover reasonable attorney fees under Texas

Insurance Code section 542.060(b).

                                            L. JURY DEMAND

   56.   Plaintiff respectfully requests a trial by jury.

                                    M. CONDITIONS PRECEDENT

   57.   AU conditions precedent to plaintiff's claim for relief have been performed or have

occurred.

                                    N. REQUEST FOR DISCLOSURE




                                                                                    Page 12 of 14
 Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 13 of 14




   58.   Under Texas Rule of Civil Procedure 194, plaintiff requests that defendant disclose,

within 50 days of the service of this request, the information or material described in Rule 194.2.

                                             0. PRAYER

   59.   For these reasons, plaintiff asks that plaintiff be awarded a judgment against.

defendant for the following:    I

         a.    Actual damages.

         b.    Statutory damages.
          1
         c.    Consequential damages.

         d.    Prejudgment and postjudgment interest.

         e.    Court costs.

         1.    Attorney fees.

         g.    All other relief to which plaintiff is entitled.

                                                       Respectfully submitted,

                                                       SCOTT LAW OFFICES, P.C.
                                                       P.O. Box 53358
                                                       Houston, Texas 77052
                                                       Telephone: (713) 941-9309
                                                       Facsimile: (844) 270-0740


                                                           ,:viDonrty Roy Scott
                                                       Danny Ray Scott
                                                       State Bar No. 24010920
                                                       c,-isono ifica ionsvi,scottlin,vvers.com

                                                       Mickey L. Washington
                                                       WASt-tiNcrotv & ASSOCIATES, PLLC
                                                       2019 Wichita Street
                                                       Houston, Texas 77004
                                                       Telephone: (713) 225-1838



                                                                                           Page 13 of 14
Case 4:19-cv-04492 Document 1-2 Filed on 11/14/19 in TXSD Page 14 of 14




                                       Facsimile: (713) 225:1366
                                              i ekey wash i n RI:on .corn

                                       Attorneys for Plaintiff




                                                                            Page 14 of 14
